Exhibit 10.33

CORE LABORATORIES N.V.
1995 LONG-TERM INCENTIVE PLAN


(As Amended and Restated Effective as of May 29, 1997)

Restricted Share Award Program Agreement




THIS AGREEMENT

is made as of this 1st day of April, 2005 (the "Date of Grant"), between Core
Laboratories N.V., a Dutch limited liability company (the "Company"), and
_________________________ ("Participant") in order to carry out the purposes of
the Core Laboratories N.V. 1995 Long-Term Incentive Plan, as amended (the
"Plan"), by issuing Participant shares of common stock of the Company, subject
to certain restrictions, and in consideration of the mutual agreements and other
matters set forth herein and in the Plan, the Company and Participant hereby
agree as follows:



--------------------------------------------------------------------------------


Definitions

Definitions

. Wherever used in this Agreement, the following words and phrases when
capitalized will have the meanings ascribed below, unless the context clearly
indicates to the contrary, and all other capitalized terms used in this
Agreement, which are not defined in this Agreement, will have the meanings set
forth in the Plan.

"Acceleration Event"

means any of the following: (i) the occurrence of an event that constitutes a
Change in Control; (ii) the termination of Participant's Service by reason of
death or Disability; (iii) the achievement of the Tier 1 Performance Target at
any time during the period beginning on the twenty-first Trading Day after the
first anniversary of the Date of Grant and ending on the third anniversary of
the Date of Grant; or (iv) the achievement of the Tier 2 Performance Target at
any time during the period beginning on the first Trading Day after the third
anniversary of the Date of Grant and ending on the fifth anniversary of the Date
of Grant.



"Agreement"

means this Restricted Share Award Program Agreement between Participant and the
Company.



"Disability"

means a determination by the Committee, based on a written medical opinion
(unless waived by the Committee as unnecessary), that Participant is permanently
incapable of continuing his usual and customary employment with the Company or
any Subsidiary for physical or mental reasons.



"Forfeiture Restrictions"

means the Forfeiture Restrictions as set forth in Section 3.1 herein.



"Market Value per Share"

means, as of any specified date, the simple average of the closing price of a
Common Share (determined in the principal securities market in the United States
in which Common Shares are traded) over the 20 most recent consecutive Trading
Days ending on the last Trading Day preceding the specified date, adjusted
appropriately for any stock splits, stock dividends, reverse stock splits,
special dividends or other similar matters as determined by the Committee
occurring during or with respect to any relevant measurement period.



"Restricted Shares"

means the Common Shares described in Section 2.1 herein.



"Service"

means Participant's status as an employee of the Company or a Subsidiary or a
corporation or parent or subsidiary of such corporation assuming or substituting
the Restricted Shares.



"Tier 1 Performance Target"

means that the Market Value per Share has been equal to or greater than $28.00
at any time during the period beginning on the twenty-first Trading Day after
the first anniversary of the Date of Grant and ending on the third anniversary
of the Date of Grant. The $28.00 amount set forth in the preceding sentence
shall be appropriately adjusted for any stock splits, stock dividends, reverse
stock splits, special dividends or other similar matters as determined by the
Committee occurring after the Date of Grant.



"Tier 2 Performance Target"

means that the Market Value per Share has been equal to or greater than $32.00
at any time during the period beginning on the first Trading Day after the third
anniversary of the Date of Grant and ending on the fifth anniversary of the Date
of Grant. The $32.00 amount set forth in the preceding sentence shall be
appropriately adjusted for any stock splits, stock dividends, reverse stock
splits, special dividends or other similar matters as determined by the
Committee occurring after the Date of Grant.



"Trading Day"

means any day during which trading in securities generally occurs in the
principal securities market in the United States in which Common Shares are
traded.



"Vesting Start Date"

means January 1, 2005.



Number and Gender

. Wherever appropriate herein, words used in the singular will be considered to
include the plural, and words used in the plural will be considered to include
the singular. The masculine gender, where appearing herein, will be deemed to
include the feminine gender where appropriate.

Headings of Articles and Sections

. The headings of Articles and Sections herein are included solely for
convenience. If there is any conflict between such headings and the text of this
Agreement, the text will control. All references to Articles, Sections, and
Paragraphs are to this document unless otherwise indicated.

--------------------------------------------------------------------------------


Award of Restricted Shares

Award of Restricted Shares

. Pursuant to the terms of the Plan, as of the Date of Grant, ______ Common
Shares (the "Restricted Shares") shall be issued as hereinafter provided in
Participant's name subject to certain restrictions thereon. The Restricted
Shares shall be issued upon acceptance hereof by Participant and upon
satisfaction of the conditions of this Agreement. Participant acknowledges
receipt of a copy of the Plan, and agrees that this award of Restricted Shares
shall be subject to all of the terms and provisions of the Plan, including
future amendments thereto, if any, pursuant to the terms thereof.

--------------------------------------------------------------------------------


Forfeiture Restrictions and Lapse of Forfeiture Restrictions

Forfeiture Restrictions

. The Restricted Shares may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of to the extent
then subject to the Forfeiture Restrictions, and in the event of termination of
Participant's Service for any reason whatsoever other than death or Disability,
Participant shall, for no consideration, forfeit to the Company all Restricted
Shares that are then subject to the Forfeiture Restrictions. The prohibition
against transfer and the obligation to forfeit and surrender Restricted Shares
to the Company upon termination of Service (other than by reason of death or
Disability) are herein referred to as the "Forfeiture Restrictions." The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Restricted Shares.

Lapse of Forfeiture Restrictions

.



Provided that Participant has been continuously in Service from the Date of
Grant through the lapse date described in this sentence, the Forfeiture
Restrictions shall lapse with respect to 100% of the Restricted Shares on the
seventh annual anniversary of the Vesting Start Date. Notwithstanding the
schedule described in the preceding sentence, except to the extent previously
forfeited under Section 3.1, the Forfeiture Restrictions shall lapse as to all
of the Restricted Shares then subject to the Forfeiture Restrictions upon the
occurrence of an Acceleration Event. In addition, if Participant's Service
terminates for any reason whatsoever on the date upon which a Change in Control
occurs and Participant has been continuously in Service from the Date of Grant
until such termination, then an Acceleration Event shall be deemed to occur upon
such termination and the Forfeiture Restrictions shall lapse as to all of the
Restricted Shares then subject to the Forfeiture Restrictions.

--------------------------------------------------------------------------------


Certificates, Corporate Acts and Status of Stock

Certificates

. A certificate evidencing the Restricted Shares shall be issued by the Company
in Participant's name, pursuant to which Participant shall have all of the
rights of a shareholder of the Company with respect to the Restricted Shares,
including, without limitation, voting rights and the right to receive dividends
(provided, however, that dividends paid in shares of the Company's stock shall
be subject to the Forfeiture Restrictions). Participant may not sell, transfer,
pledge, exchange, hypothecate or otherwise dispose of the stock until the
Forfeiture Restrictions have expired, and a breach of the terms of this
Agreement shall cause a forfeiture of the Restricted Shares. The certificate
shall be delivered upon issuance to the Secretary of the Company or to such
other depository as may be designated by the Committee as a depository for
safekeeping until the forfeiture of such Restricted Shares occurs or the
Forfeiture Restrictions lapse pursuant to the terms of the Plan and this
Agreement. On the date of this Agreement, Participant shall deliver to the
Company a stock power, endorsed in blank, relating to the Restricted Shares.
Upon the lapse of the Forfeiture Restrictions without forfeiture, the Company
shall cause a new certificate or certificates to be issued without legend
(except for any legend required pursuant to applicable securities laws or any
other agreement to which Participant is a party) in the name of Participant in
exchange for the certificate evidencing the Restricted Shares.

Corporate Acts

. The existence of the Restricted Shares shall not affect in any way the right
or power of the Board or the shareholders of the Company to make or authorize
any adjustment, recapitalization, reorganization or other change in the
Company's capital structure or its business, any merger or consolidation of the
Company, any issue of debt or equity securities, the dissolution or liquidation
of the Company or any sale, lease, exchange or other disposition of all or any
part of its assets or business or any other corporate act or proceeding. The
prohibitions of Section 3.1 shall not apply to the transfer of Restricted Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Shares for all purposes of
this Agreement, and the certificates representing such stock, securities or
other property shall be legended to show such restrictions.

Status of Stock

. Participant agrees that the Restricted Shares issued under this Agreement will
not be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable federal or state securities laws. Participant also
agrees that (i) the certificates representing the Restricted Shares may bear
such legend or legends as the Committee deems appropriate in order to reflect
the Forfeiture Restrictions and to assure compliance with applicable securities
laws, (ii) the Company may refuse to register the transfer of the Restricted
Shares on the stock transfer records of the Company if such proposed transfer
would constitute a violation of the Forfeiture Restrictions or, in the opinion
of counsel satisfactory to the Company, of any applicable securities law, and
(iii) the Company may give related instructions to its transfer agent, if any,
to stop registration of the transfer of the Restricted Shares.

--------------------------------------------------------------------------------


Miscellaneous

Service Relationship

. For purposes of this Agreement, any question as to whether and when there has
been a termination of Participant's Service, and the cause of such termination,
shall be determined by the Committee, and its determination will be final.
Without limiting the scope of the preceding sentence, it is expressly provided
that Participant shall be considered to have terminated Service at the time of
the termination of the "Subsidiary" status under the Plan of the entity or other
organization that employs Participant.

Notices

. For purposes of this Agreement, notices and all other communications provided
for herein will be in writing and will be deemed to have been duly given when
personally delivered or (i) if Participant is outside of the United States at
the time of transmission of such notice, when sent by courier, facsimile, or
electronic mail, and (ii) if Participant is within the United States at the time
of transmission of such notice, when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed to the
Company at its principal executive office and to Participant at the last address
filed with the Company or to such other address as either party may furnish to
the other in writing in accordance herewith, except that notices of changes of
address will be effective only upon receipt.

Withholding of Tax

. To the extent that the receipt of the Restricted Shares or the lapse of any
Forfeiture Restriction results in compensation income or wages to Participant
for federal, state or local tax purposes, Participant shall deliver to the
Company at the time of such receipt or lapse, as the case may be, such amount of
money or Common Shares as the Company may require to meet all obligations under
applicable tax laws or regulations, and, if Participant fails to do so, the
Company is authorized to withhold or cause to be withheld from any cash or stock
remuneration then or thereafter payable to Participant any tax required to be
withheld by reason of such resulting compensation income or wages.

No Employment Rights Conferred

. No provision of this Agreement shall confer any right upon Participant to
continued employment with the Company or any Subsidiary.

Limitation of Rights

. No provision of this Agreement shall be construed to give Participant or any
other person any interest in any fund or in any specified asset or assets of the
Company or a Subsidiary (other than the Restricted Shares).

Binding Effect

. This Agreement shall be binding upon and inure to the benefit of any
successors to the Company and all persons lawfully claiming under Participant.

Governing Law



. This Agreement shall be governed by, and construed in accordance with, the
laws of the state of Texas.

IN WITNESS WHEREOF

, the Company has caused this Agreement to be duly executed by its officer
thereunto duly authorized, and Participant has executed this Agreement, all
effective as of the Date of Grant.



CORE LABORATORIES N.V., by its sole managing director Core Laboratories
International B.V.



By: ______________________________________

Name: Jacobus Schouten

Title: Managing Director of Core Laboratories International B.V.

 

PARTICIPANT



By: ______________________________________

Name:



 